[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 28 
The claim of the relator to restitution is based upon that article of the Revised Statutes which relates to "the general powers and duties of the Commissioners of the Land Office," and particularly on section six thereof, which is as follows, viz.: "Whenever the title of the people of this state to lands granted under its authority shall fail, and a legal claim for compensation on account of such failure shall be preferred by any person entitled thereto, it shall be the duty of the commissioners to direct the payment of the original purchase-moneys which have been paid to the state by such person, with interest, at the rate of six per cent from the time of such payment, to be paid out of the treasury on the warrant of the comptroller." (1 R.S. 198 [1st ed.] § 6.)
The appellants claim that the land commissioners acted judicially in refusing to refund, and that hence, the relator has mistaken his remedy in proceeding by mandamus instead of bycertiorari.
The primary object of the writ of mandamus is to compel action. It neither creates, nor confers power to act, but only commands the exercise of powers already existing, when it is the duty of the person or body proceeded against to act without its agency. While it may require the performance of a purely ministerial duty in a particular manner, its command is never given to compel the discharge of a duty involving the exercise of judgment or discretion, in any specified way, for that would substitute the judgment or discretion of the court issuing the writ for that of the person or persons against whom the writ was issued. In such cases its sole function is to set in motion, without directing the manner of performance. (People ex rel. Myers v. Barnes,114 N.Y. 317; People ex rel. Millard v. Chapin, 104 N.Y. 96;People ex rel. Equitable Life Assur. Society v. Chapin,103 N.Y. 635; People ex rel. Hammond v. Leonard, 74 N.Y. 443;People ex rel. Demarest v. Fairchild, 67 N.Y. 334; People exrel. Howland v. Eldredge, 43 N.Y. 461; People ex rel.Doughty v. The Judges, etc., 20 Wend. 658.) As was said by this court in People ex rel. Francis v. *Page 31 Common Council of Troy (78 N.Y. 33, 39), "A subordinate body can be directed to act, but not how to act, in a matter as to which it has the right to exercise its judgment. The character of the duty and not that of the body or officer, determines how far performance of the duty may be enforced by mandamus. Where a subordinate body is vested with power to determine a question of fact, the duty is judicial, and though it can be compelled by mandamus to determine the fact, it cannot be directed to decide in a particular way, however clearly it may be made to appear what the decision ought to be." It is a universal rule that in the discharge of all duties involving the exercise of official judgment or discretion, the officer or tribunal must be left free to act, and cannot be controlled in a particular direction. (Merrill on Mandamus, § 33; Short on Mandamus, Heard's ed. p. 256; High's Extraordinary Legal Remedies, § 24; Wood on Mandamus, p. 19; 14 Am.  Eng. Encyc. of Law, 110.) When the law requires a public officer to do a specified act, in a specified way, upon a conceded state of facts, without regard to his own judgment as to the propriety of the act and with no power to exercise discretion, the duty is ministerial in character and performance may be compelled by mandamus, if there is no other remedy. When, however, the law requires a judicial determination to be made, such as the decision of a question of fact or the exercise of judgment in deciding whether the act should be done or not, the duty is regarded as judicial and mandamus will not lie to compel performance.
There is no claim, in the case under consideration, that the commissioners did not act at all, but complaint is made that their duties were of such a nature as to require them to act in the particular manner desired by the relator. What was the character of their duties under the section already quoted? An analysis of that section shows that they had three questions to determine: 1. Had the title of the People failed? 2. Did a legal claim for compensation exist? 3. Was the claim presented by the person entitled thereto? How were the commissioners *Page 32 
to determine these questions? Clearly upon satisfactory evidence tending to establish the facts making it their duty to refund. They were to decide, in the first place, whether the title of the state had failed. While the record of a judgment in ejectment recovered by a third person against the purchaser from the People would ordinarily be conclusive as to the failure of title, it would not necessarily be so, for it might appear that the judgment was recovered through frand and collusion and without notice to the state. In this case the relator relied upon the cancellation of the taxes by the comptroller as in the nature of a judgment, but that act was done at his own request, upon evidence furnished by him, and with no apparant necessity or reason therefor, except to make it the basis of this large claim against the State. In other words, he attacked his own title, and succeeded, as he claims, in persuading a State officer to destroy it. His possession has not been disturbed, so far as appears. No one seems to have questioned his title except himself. He is in no position to recover from a grantor conveying with the usual covenants of warranty. He has lost nothing as yet. For aught that appears he can always remain in the undisturbed enjoyment of the lands. If anyone has ever demanded possession, or made a claim on account of the timber taken from the premises, the record before us does not disclose it. Under these circumstances were the commissioners bound, as a matter of law, to decide each of said questions in favor of the relator? Did the law give them no latitude of action? Were they obliged to believe his affidavits, or to accept the evidence offered by him as conclusive? Had they no power to decide except as he wanted them to decide? Were they not called upon to exercise judgment in passing upon the effect of the evidence? (People ex rel. Millard v. Chapin, supra.) These questions suggest the nature of their duties, which required the consideration of evidence and an adjudication thereupon. Their decision, refusing restitution to the relator, was a judicial determination, involving the exercise of judgment upon questions of both fact and law. *Page 33 
Their duties under the section in question were not ministerial, but judicial in character and performance thereof in a particular manner, cannot be enforced by mandamus. Even if their decision was clearly wrong some other remedy must be adopted, for this writ does not lie for the correction of errors
Without considering any of the other questions raised, we think that the orders of the General and Special Terms should be reversed and the proceeding dismissed, with costs in all courts.
All concur.
Orders reversed.